On Motion eor Rehearing.
ME. CHIEF JUSTICE BRANTLT
delivered the opinion of the court.
The appellant has presented a petition for a rehearing in this cause, assigning as ground therefor that, in dismissing the appeal, this court overlooked its own decisions, which control when applied to the facts of this case. He cites In re McFarland’s Estate, 10 Mont. 446, 26 Pac. 185, where it was held that a decree of distribution, made by a district court exercising its probate jurisdiction was, under the Compiled Statutes of 1887 (Sec. 445, Code of Civil Procedure), a final judgment from which an appeal lay. From this he argues that, being a final judgment, an order denying a motion to set it aside on the ground of mistake, inadvertence, etc., is a special order after final judgment, and hence is appealable under Subdivision 2 of Section 1722 of the Code of Civil Procedure of 1895 as amended by the Session Laws of 1899, p. 146. The provisions of this section were considered in In re Tuohy’s Estate, 23 Mont. 305, 58 Pac. 722, and the conclusion was reached that Subdi*359vision 2 of the section has no application to orders in probate proceedings, except in so far as it is made applicable by other provisions, snch as Section 2921 of the same Code, providing for an appeal from an order granting or denying a motion for a new trial in probate proceedings. The term “final judgment” as used in Subdivision 2, supra, refers only to those judgments known at common law as final judgments, and has no application to the statutory determinations and orders termed “orders or judgments” in probate proceedings. The cases of In re McFarland’s Estate, supra, and In re Higgins’ Estate, 15 Mont. 415, 39 Pac. 506, were cited and, for reasons there stated, were held not applicable.
We see no reason why we should overturn the rule stated in that case.
The petition is denied.

Denied.

Mr. Justice Milburn and Mr. Justice Holloway concur.